Case 1:19-cv-23084-KMW Document 99 Entered on FLSD Docket 04/14/2021 Page 1 of 6




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                         MIAMI DIVISION
   OMAR SANTOS and AMANDA CLEMENTS                       Case No 1:19-cv-23084-KMW
   on behalf of themselves and all others similarly
   situated,

                    Plaintiffs,

           vs.

   HEALTHCARE REVENUE RECOVERY
   GROUP, LLC d/b/a ARS ACCOUNT
   RESOLUTION SERVICES and EXPERIAN
   INFORMATION SOLUTIONS, INC.,

               Defendants.
   _____________________________________/


   PLAINTIFFS’ OPPOSITION TO THE MOTION OF DEFENDANT ARS FOR LEAVE
  TO FILE OUT OF TIME ITS SUPPLEMENTAL STATEMENT OF MATERIAL FACTS
          AND FOR LEAVE TO EXCEED TEN PAGE LIMIT OUT OF TIME

          Plaintiffs Omar Santos and Amanda Clements, on behalf of themselves and all others

  similarly situated (hereinafter “Plaintiffs”), respectfully request that the Court deny the Motion of

  Defendant Healthcare Revenue Recovery Group LLC d/b/a ARS Account Resolution Services

  (“ARS”) for Leave to File out of Time its Supplemental Statement of Material Facts in Support of

  Motion for Summary Judgment and its Motion for Leave to Exceed Ten Page Limit Out of Time.

          The relief requested would not cure the deficiencies in the filing of a Supplemental

  Statement of Material Facts. ARS’s motion addresses the timeliness of the filing but not the

  propriety of supplementing a motion for summary judgment it elected to file well before discovery

  was complete. It is yet another attempt by ARS to make an end-run around the rules. ARS wants

  to focus on the day the “supplemental statement” was filed, not whether the filing was permissible

  in the first place.



                                                   1
Case 1:19-cv-23084-KMW Document 99 Entered on FLSD Docket 04/14/2021 Page 2 of 6




         The Court expressly alerted Defendants to this District’s Local Rules prohibiting multiple

  motions for summary judgment and unauthorized supplemental filings. ARS knew the risks of

  filing an early motion before the completion of discovery. And ARS knew it needed to request

  leave to file supplemental materials in support of a motion for summary judgment. The Court

  should not reward ARS’ refusal to heed the Local Rules and this Court’s guidance with

  supplemental briefing now.

         On September 14, 2020, ARS filed its motion for summary judgment and separate

  statement of material facts. [DE 59 & 60.] On September 28, 2020, Plaintiff filed their opposition

  to ARS’s motion for summary judgment and responded with their statement of disputed and

  additional facts. [DE 64 & 65.] On October 5, 2020, ARS filed its reply brief in support of its

  motion for summary judgment. [DE 69-74]. Accordingly, briefing on ARS’s motion for summary

  judgment has been closed for six months.

         On April 5, 2021, ARS filed a so-called “Supplemental Statement of Material Facts in

  Support of Motion for Summary Judgment.” [DE 88.] ARS did not seek leave to file additional

  materials in support of its Motion for Summary Judgment. Accordingly, ARS’ Supplemental

  Statement of Material Facts is improperly filed.

         On April 7, 2021, ARS filed a motion for leave to file out of time its Supplemental

  Statement of Material Facts and to exceed the ten-page limit. [DE 94.] But the instant motion

  would not cure the core defects of the Supplemental Statement of Material Facts—it is an

  unauthorized filing to begin with and it was submitted without any briefing.

         Local Rule 7.1 makes clear that after the opposition and reply to a motion are filed, “No

  further or additional memoranda of law shall be filed and served without prior leave of Court. All

  materials in support of any motion, response, or reply, including affidavits and declarations, shall




                                                     2
Case 1:19-cv-23084-KMW Document 99 Entered on FLSD Docket 04/14/2021 Page 3 of 6




  be served with the filing.” S.D. Fla. L.R. 7.1(c). In its March 23, 2021 order denying Experian’s

  motion for summary judgment, the Court reminded the parties again that “Local Rule 7.1(c)

  authorizes only opposing and reply briefs. The rule also makes clear that ‘[n]o further or additional

  memoranda of law shall be filed and served without prior leave of Court.’” [D.E. 83 at 8 n.2.]

  ARS has neither requested nor received leave to file a sur-reply, and it has not demonstrated why

  it should be allowed to file an additional, excessively long, free floating “Supplemental” Statement

  of Material Fact now that briefing has been closed for more than six months.

         In support of its motion, ARS states that depositions occurred after ARS filed it motion for

  summary judgment. But ARS knew that would occur when it filed its motion for summary

  judgment well before discovery closed, a fact that it fails to address. ARS, not Plaintiffs, chose

  the timing of its motion for summary judgment. Indeed, ARS chose the timing of its motion even

  after it was reminded by this Court that a party may only file a single motion for summary

  judgment. In its March 25, 2020, order denying Defendant Experian Information Solutions, Inc.’s

  motion to stay, the Court clearly stated “[t]he Court reminds Defendant that under Local Rule 7.1,

  “[f]iling and service of multiple motions for partial summary judgment is prohibited, absent prior

  permission of the Court.” [DE 49.] There is no reason to give ARS a “do over” now and reopen

  its fully briefed motion for summary judgment with the filing of a “Supplemental Statement of

  Material Facts.”

         ARS itself also undermines the basis for the relief it requests. ARS argues that “there is no

  danger of prejudice to any party by a limited reopening of the briefing as to ARS’s Motion for

  Summary Judgment since the Supplemental SOMF contains no new or surprising information or

  evidence.” (Motion at p.4.) If there is no “new or surprising information or evidence,” why does

  ARS need to file a supplemental statement? Either ARS’s supplemental statement contains no new




                                                   3
Case 1:19-cv-23084-KMW Document 99 Entered on FLSD Docket 04/14/2021 Page 4 of 6




  evidence beyond its initial submission and thus is duplicative and unnecessary, or it does contain

  new evidence and is prejudicial. Either way, the supplemental statement should not be permitted.

         To the extent “new” evidence was uncovered, it is only because ARS elected to file its

  motion early, despite all warnings to the contrary. See Marajh v. Broadspire Servs., Inc., No. 07-

  60975-CIV-ZLOCH, 2008 WL 5063870, at *11 (S.D. Fla. Nov. 21, 2008) (denying request to

  supplement evidence when request was made after deadline for dispositive motions and party filed

  motion for summary judgment while discovery requests were pending). ARS is not entitled to file

  its motion prematurely and then endlessly “update” it as the case moves along. “‘Summary

  judgment was not intended…to be a bomb planted within the litigation at its early stages and

  exploded’ on future review.” Wallace v. NCL (Bahamas) Ltd., 891 F. Supp. 2d 1334, 1336 (S.D.

  Fla. 2012) (quoting Holley v. Northrop Worldwide Aircraft Servs., 835 F.2d 1375, 1377 (11th

  Cir.1988)).

         Despite the clear rules setting forth the requirements for and limitations on motions and

  admonishments from this Court, ARS filed an unauthorized separate statement in an effort to get

  around its strategic choice to prematurely file its motion for summary judgment. The Court should

  not reward this behavior and ARS’s motion should be denied.

   Dated: April 13, 2021                        Respectfully submitted,

                                                /s/ Peter Prieto
                                                Peter Prieto (FBN 501492)
                                                pprieto@podhurst.com
                                                Alissa Del Riego (FBN 99742)
                                                adelriego@podhurst.com
                                                PODHURST ORSECK, P.A.
                                                SunTrust International Center
                                                One S.E. 3rd Avenue, Suite 2300
                                                Miami, Florida 33131

                                                Roland Tellis (admitted pro hac vice)




                                                  4
Case 1:19-cv-23084-KMW Document 99 Entered on FLSD Docket 04/14/2021 Page 5 of 6




                                     rtellis@baronbudd.com
                                     Jonas P. Mann (admitted pro hac vice)
                                     jmann@baronbudd.com
                                     BARON & BUDD, P.C.
                                     15910 Ventura Boulevard, Suite 1600
                                     Encino, California 91436


                                     Dennis McCarty (admitted pro hac vice)
                                     dennismccartylaw@gmail.com
                                     Jonathan Raburn (admitted pro hac vice)
                                     jonathan@geauxlaw.com
                                     McCARTY & RABURN PLLC
                                     2931 Ridge Road, Suite 101 #504
                                     Rockwall, Texas 75032




                                       5
Case 1:19-cv-23084-KMW Document 99 Entered on FLSD Docket 04/14/2021 Page 6 of 6




                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a copy of the foregoing has been electronically filed on April

  13, 2021 via the Court Clerk’s CM/ECF system which will provide notice to all parties’ counsel

  of record by operation of the Court’s electronic filing system as indicated on the Notice of

  Electronic Filing. Parties may also access this filing through the Court’s CM/ECF System.
